DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 11/04/2022 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “microscale pins” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure, as originally filed, failed to provide support for “microscale pins.”  However, the disclosure, as originally filed, supports “an array of microscale pin fins.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haplau-Colan et al (US 20030024696).
Re 1. 	Haplau-Colan discloses 
(a) a first pathway configured to circulate a first substance (40-41), the first pathway comprising: (i) a plurality of plates defining a plurality of flow channels, wherein each plate comprises walls enclosing at least one flow channel and wherein the walls are connected to each other via multiple structural members (FIG. 1 illustrates a recuperated microturbine engine 10 that includes a frame 14. A recuperator or heat exchanger 18 is mounted to the frame 14. As seen in FIG. 2, the recuperator 18 includes a plurality of stacked cells 22 that are metallurgically bonded (e.g., by welding and/or brazing) to each other to define an inlet manifold 26 and an outlet manifold 30. The interior spaces or volumes of the cells 22 communicate between the inlet and outlet manifolds 26, 30. Exhaust gas flow spaces are defined between the cells 22 for a flow of hot exhaust gases 34. The details of the recuperator construction will be discussed in more detail below.); 
(ii) a first inlet configured to receive the first substance and provide the first substance to the first plurality of flow channels (The engine 10 also includes an air compressor 38 that provides compressed air 40 (FIG. 2) to the inlet manifold 26 of the recuperator 18 through an air compressor duct (not shown). The compressed air flows into the cells 22, where it is heated by the cross-flow of hot exhaust gases 34, and exits the recuperator 18 through the outlet manifold 30 as preheated compressed air 41 (FIG. 2).); and 
(iii)  a first outlet configured to receive the first substance from the first plurality of flow channels (The engine 10 also includes an air compressor 38 that provides compressed air 40 (FIG. 2) to the inlet manifold 26 of the recuperator 18 through an air compressor duct (not shown). The compressed air flows into the cells 22, where it is heated by the cross-flow of hot exhaust gases 34, and exits the recuperator 18 through the outlet manifold 30 as preheated compressed air 41 (FIG. 2).); 
(b) a second pathway configured to circulate a second substance between the plurality of plates, the second pathway (Fig. 2) comprising: 
(i) a second inlet configured to receive the second substance (The exhaust gases 34 from the turbine 46 are then routed through the exhaust gas flow spaces in the recuperator 18, as illustrated in FIG. 2, before the exhaust gases are finally vented to the atmosphere.); and 
(ii) a second outlet configured to output the second substance; wherein external surfaces of the plates comprise fins configured to improve heat transfer between the first substance and the second substance (As seen in FIG. 3, each cell 22 of the recuperator 18 includes top and bottom plates or sheets 58, 62, an internal or matrix finned member 66, inlet and outlet header finned members 70, and external finned members 74. The top and bottom sheets 58, 62 define manifold openings 78 that align to define the manifolds 26, 30. The manifold openings 78 and manifolds 26, 30 are generally cylindrical in the illustrated embodiment, but could have other configurations.).
Re 2. 	Since Haplau-Colan discloses all the claimed limitations, it must be capable of circulating the first substance having a high pressure and a low temperature.
Re 4.	 Since Haplau-Colan discloses all the claimed limitations, it must be capable of circulating the second substance having a low pressure and a high temperature.
	Re 5. 	Haplau-Colan discloses the second 2 pathway further comprises additional structural members coupling external surfaces of adjacent plates among the plurality of plates (it is inherent that 74 are held in place between the plates by additional structural members to enhance thermal conductivity).
	Re 6. 	Since Haplau-Colan discloses all the claimed limitations, it must be capable of forming the first pathway and the second pathway via additive manufacturing, and wherein the first pathway and the second pathway are formed without braze or weld joints.  
Re 7. 	Since Haplau-Colan discloses all the claimed limitations, it must be capable of coupling the second inlet and second outlet to an exhaust system of a vehicle.
	Re 8. 	Since Haplau-Colan discloses all the claimed limitations, it must be capable of configuring the first inlet and the first outlet to circulate supercritical carbon dioxide.
Re 9. 	Since Haplau-Colan discloses all the claimed limitations, it must be capable of additively manufacturing from Inconel 718.
	Re 10. 	Since Haplau-Colan discloses all the claimed limitations, it must be capable of comprising the structural members of microscale pins.
Conclusion
Please provide reference numerals (either in parentheses next to the claimed limitation or in a table format with one column listing the claimed limitation and another column listing corresponding reference numerals in the remark section of the response to the Office Action) to all the claimed limitations as well as support in the disclosure for better clarity (optional).  Applicants are duly reminded that a full and proper response to this Office Action that includes any amendment to the claims and specification of the application as originally filed requires that the applicant point out the support for any amendment made to the disclosure, including the claims.  See 37 CFR 1.111 and MPEP 2163.06.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rick K. Chang whose telephone number is (571) 272-4564.  The examiner can normally be reached on 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/RICK K CHANG/                                                                                                     Primary Examiner, Art Unit 3726